—In an action to recover damages for personal injuries, etc., the defendants appeal from an order of the Supreme Court, Kings County (Rosenberg, J.), dated August 11, 1999, which denied their motion for summary judgment dismissing the complaint.
Ordered that the order is affirmed, with costs.
The Supreme Court properly denied the defendants’ motion for summary judgment (see, Beljean v Maiuzzo, 256 AD2d 533; Frantz v McGonagle, 242 AD2d 888; Moriano v Schmidt, 133 AD2d 72; cf., Luts v Weeks, 268 AD2d 568; Althoff v Lefebvre, 240 AD2d 604). Bracken, J. P., Joy, Thompson, Goldstein and Feuerstein, JJ., concur.